Citation Nr: 1019032	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hemorrhoids, evaluated as noncompensable prior to February 4, 
2008.  

2.  Entitlement to an increased rating for service-connected 
hemorrhoids, evaluated as 10 percent disabling from February 
4, 2008 to September 30, 2008.  

3.  Entitlement to an increased rating for service-connected 
hemorrhoids, evaluated as noncompensable from October 1, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
September 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2007 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In a letter dated two days later, the RO in Detroit, Michigan 
notified the Veteran of that decision.  Due to the location 
of the Veteran's residence, the jurisdiction of his appeal 
remains with the Detroit RO.  


FINDINGS OF FACT

1.  For the portion of the appeal period prior to February 4, 
2008, the evidence does not show that the Veteran had 
frequently recurring external or internal hemorrhoids that 
were large, thrombotic, or irreducible or involved excessive 
redundant tissue.  

2.  For the portion of the appeal period from February 4, 
2008 to September 30, 2008, the evidence does not show that 
the Veteran had external or internal hemorrhoids with 
persistent bleeding, secondary anemia, or fissures.  

3.  For the portion of the appeal period from October 1, 
2008, the evidence does not show that the Veteran had 
frequently recurring external or internal hemorrhoids that 
were large, thrombotic, or irreducible or involved excessive 
redundant tissue.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected hemorrhoids have not been met or approximated for 
the portion of the appeal period prior to February 4, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7336 (2009).  

2.  The criteria for an evaluation greater than 10 percent 
for service-connected hemorrhoids have not been met or 
approximated for the portion of the appeal period from 
February 4, 2008 to September 30, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, DC 7336 (2009).  

3.  The criteria for a compensable rating for service-
connected hemorrhoids have not been met or approximated for 
the portion of the appeal period from October 1, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, DC 
7336 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

A letter furnished to the Veteran in December 2006 satisfied 
these notification requirements.  Further, as the 
correspondence was furnished to the Veteran prior to the 
initial adjudication of his claim in February 2007, no timing 
defect has occurred.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VCAA notice in an increased 
rating claim need not be "veteran specific."  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any 
event, in a May 2008 letter, the RO informed the Veteran of 
the specific rating criteria (used in the evaluation of his 
service-connected hemorrhoids) which are set forth at the 
appropriate diagnostic code.  The timing defect of this 
correspondence was cured by the RO's subsequent 
re-adjudication of the issue on appeal and issuance of 
supplemental statements of the case in October and December 
2008.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d at 1333.  

Also, in the December 2006, the RO advised the Veteran to 
submit evidence from his doctor (containing physical and 
clinical findings), the results of any laboratory tests or 
radiographic films, the dates of examinations and tests, as 
well as statements from other individuals who are able to 
describe from their knowledge and personal observations the 
manner in which his service-connected hemorrhoids have 
worsened.  

For this reason, the Board concludes that no harm to the 
Veteran has occurred as a result of the final adjudication of 
this increased rating claim.  In this regard, the Board notes 
that neither the Veteran, nor his representative, has alleged 
any prejudice in terms of VCAA notification.  Shinseki 
v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case.  Typically, however, the 
duty to assist requires VA to obtain relevant records from 
federal agencies, to make reasonable efforts to obtain 
relevant records not in the custody of federal agencies, and 
in certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Here, VA has satisfied its duty to assist the Veteran.  The 
RO obtained the Veteran's VA treatment records and afforded 
the Veteran an examination in December 2006.  In that regard, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As discussed below, the Board finds that the VA examination 
obtained in this case is adequate for rating purposes, as the 
report provides a detailed assessment of the current severity 
of the Veteran's disability and included the examiner's 
"full . . . review . . . [of the claims folder] prior and 
subsequent to [the] examination."  Thus, the Board finds 
that VA's duty to assist in obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings, the Board must 
assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (finding that there was no basis for 
drawing a distinction between initial ratings and increased-
rating claims for the purpose of applying staged ratings).  
Here, the Veteran is already in receipt of a staged rating.  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected hemorrhoids are rated under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  The Board notes 
that a noncompensable evaluation is assigned under Diagnostic 
Code 7336 when the evidence shows mild or moderate external 
or internal hemorrhoids.  38 C.F.R. § 4.114.  A 10 percent 
rating is warranted when there is evidence of external or 
internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted when 
there is evidence of external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  Id.  

Analysis

	A.  Prior To February 4, 2008

The evidence prior to February 4, 2008 consists of a December 
2006 VA examination report and the results of a colonoscopy 
conducted at the VAMC in February 2007.  During the VA 
examination, the Veteran complained of persistent and 
recurrent episodic rectal bleeding that occurred three to 
four times weekly.  He reported intermittent pain with bowel 
movements.  He denied receiving hemorrhoid treatment or using 
topical creams.  A physical examination demonstrated an 
internal hemorrhoid at 12 o'clock and possible internal 
hemorrhoids at 2 and 3 o'clock with a positive hemoccult.  
However, rectal tone was normal, and there was no evidence of 
tenderness or active bleeding.  The VA examiner diagnosed 
internal hemorrhoids with mild symptoms.  A February 2007 
colonoscopy revealed small internal hemorrhoids.  

The overall disability picture presented by the evidence 
prior to February 4, 2008 is that of mild internal 
hemorrhoids.  Thus, the currently assigned noncompensable 
rating for that portion of the appeal period is appropriate.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336.  The Veteran is 
not entitled to a higher rating for that portion of the 
appeal period because the evidence did not show frequently 
recurring hemorrhoids that were large, thrombotic, or 
irreducible or that involved excessive redundant tissue.  As 
previously noted herein, during that time, the Veteran had a 
normal rectal tone, and there was no evidence of tenderness 
or active bleeding.  

	B.  Between February 4, 2008 And September 30, 2008

The evidence between February 4, 2008 and September 30, 2008 
shows a more severe disability picture than was reflected in 
the initial period (prior to February 4, 2008).  
Specifically, on February 4, 2008, the Veteran sought 
emergency room treatment for bleeding hemorrhoids with mild 
burning and pruritis.  In June 2008, he again sought 
emergency treatment for large, bleeding, painful hemorrhoids.  

In an undated letter received by the RO in June 2008, the 
Veteran's wife stated that the Veteran's hemorrhoids produced 
symptoms of itching and soreness.  She stated that the large 
bleeding hemorrhoids caused the Veteran pain and anguish, 
particularly upon cleansing the area, walking and standing.  

Also, the Veteran had a surgery consultation at a VA facility 
in July 2008.  He reported that the incidence of flare-ups 
had increased recently and, during each episode, lasted two 
to three days.  Such episodes involved rectal itching 
accompanied by pain and occasional minimal bleeding.  The 
Veteran underwent a hemorrhoidectomy on September 12, 2008.  
The pre-operative diagnosis was symptomatic internal 
hemorrhoids.  There is no record of treatment since that 
time.  

The Board finds that the currently assigned 10 percent rating 
for the appeal period from February 4, 2008 to September 30, 
2008 is appropriate.  During that time, the Veteran's 
disorder underwent a clear increase in severity since the 
initial period-including painful, often bleeding hemorrhoids 
with frequent recurrences.  See 38 C.F.R. § 4.114, DC 7336.  
However, the Veteran is not entitled to the next higher 
rating of 20 percent between February 4, 2008 and 
September 30, 2008 because there was no evidence of 
persistent bleeding severe enough to cause secondary anemia, 
nor was there evidence of fissures.  Id.  

	C.  From October 1, 2008

Further, the Board finds the reinstatement of the 
noncompensable rating on October 1, 2008 to be appropriate, 
as there is no evidence of hemorrhoid symptoms of any kind 
since the September 2008 surgery.  Indeed, as previously 
noted herein, there is no record of treatment since that 
surgery.  Accordingly, the Board finds that, since October 1, 
2008, there has been no evidence of frequently recurring 
large, thrombotic, irreducible hemorrhoids with excessive 
redundant tissue necessitating a 10 percent rating.  Id.  

	D.  Additional Considerations

In reaching the conclusion that a higher rating is not 
warranted at any time during the current appeal, the Board 
has considered the Veteran's assertions regarding his 
pertinent symptomatology.  Importantly, however, the medical 
evidence of record, as discussed herein, does not support 
such contentions.  

Further, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. § Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's disability that warrants further consideration of 
alternate rating codes.  

Moreover, the percentage ratings assigned by the VA Schedule 
for Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1.  See also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describes the claimant's disability level and symptomatology.  
The Veteran has not claimed that his hemorrhoids have caused 
him lost working time.  Thus, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) 
for assignment of an extraschedular rating.  

As the Veteran has not claimed that his hemorrhoids have 
adversely affected his employability, and as the record does 
not provide any evidence supporting such a proposition, the 
Board concludes that any further discussion of a total rating 
based on individual unemployability claim is not necessary.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for 
service-connected hemorrhoids.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a compensable evaluation for service-connected 
hemorrhoids for the portion of the appeal period prior to 
February 4, 2008 is denied.  

Entitlement to a rating in excess of 10 percent for service-
connected hemorrhoids for the portion of the appeal period 
from February 4, 2008 to September 30, 2008 is denied.  


(CONTINUED ON NEXT PAGE)
Entitlement to a compensable evaluation for service-connected 
hemorrhoids for the portion of the appeal period from October 
1, 2008 is denied.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


